Citation Nr: 1805908	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for urinary incontinence due to uterine prolapse secondary to pregnancy. 


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel













INTRODUCTION

The Veteran served from April 1972 to October 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over this claim has since been transferred to the RO in Reno, Nevada.

This matter was remanded by the Board in June 2015 for additional development.  Unfortunately, as additional development is warranted, the appeal is, again, REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her current issues of urinary incontinence, uterine prolapse, and cystocele stem from in-service pregnancy complications.  Her September 1973 separation examination shows that she was pregnant at the time of service discharge.  The Veteran completed her pregnancy after discharge from service and had two other pregnancies after military service.  Although pregnancy and childbirth are not disabilities for rating purposes, medical or surgical complications of pregnancy may be.  38 C.F.R. § 4.116 (2017).  

The Veteran contends that she has had trouble with urinary incontinence since the early 2000s.  Per the Veteran's VA treatment records, during an urogynecology visit in January 2011, the Veteran was diagnosed with cystocele.  In October 2011, the Veteran was diagnosed with uterine prolapse.  

In June 2015, the Board remanded the Veteran's appeal for a VA examination to determine the nature and etiology of her claimed urinary disorder.  
In February 2016, the Veteran underwent a VA examination in response to the Board's remand.  The examiner opined that the Veteran's condition was less likely than not incurred or caused by service.  Relying on the Veteran's reports to her urogyne surgeon, the examiner stated that since the Veteran's symptoms began almost three decades after her service, her uterine prolapse was mostly related to multiparity, advanced age and obesity. 

Unfortunately, the February 2016 VA opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the VA examiner determined the etiology of the Veteran's uterine prolapse, she did not opine as to the etiology of the Veteran's urinary incontinence in accordance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, while the VA examiner listed the Veteran's cystocele diagnosis, she did not provide an etiological opinion for the condition and specifically did not comment on the relationship between the Veteran's cystocele and her military service or the relationship between the cystocele and her claimed urinary incontinence. 

Accordingly, the case is REMANDED for the following action:

1. Obtain another opinion from the February 2016 VA examiner, or another qualified clinician, if that examiner is not available.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the request.  If the reviewing clinician determines that physical examination of the Veteran is indicated to respond to the Board's remand questions, such should be completed.

The reviewing clinician should answer the following questions:

a.) Is it at least as likely as not (50 percent probability or more) that the Veteran's urinary incontinence is related to her military service, to include her in-service pregnancy?

b.) Is it at least as likely as not (50 percent probability or more) that the Veteran's cystocele is related to her military service, to include her in-service pregnancy?  If so, it is at least as likely as not that the cystocele caused or aggravated her claimed urinary incontinence?

c.) Is it at least as likely as not (50 percent probability or more) that the Veteran's uterine prolapse is related to her military service, to include her in-service pregnancy?  If so, it is at least as likely as not that the uterine prolapse caused or aggravated her claimed urinary incontinence?

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


